Citation Nr: 1630826	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left heel disability.

2. Entitlement to service connection for a left heel disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to December 1970.  An April 2010 rating decision denied service that, inter alia, that (1) granted service connection for left ankle strain, evaluated as 10 percent disabling; (2) granted service connection for pes planus, left foot, evaluated as noncompensable; (3) granted service connection for bilateral knee osteoarthritis, evaluated as noncompensable; (4) denied service connection for a left heel fracture; and (5) denied entitlement to a 10 percent evaluation based on multiple, noncompensable, service connected disabilities.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2011 that, inter alia, (1) severed service connection for left ankle strain; (2) severed service connection for pes planus, left foot; and (3) declined to reopen a claim of service connection for a left heel fracture based on a finding that new and material evidence had not been received.  

The only issue currently before the Board is whether new and material evidence has been received to reopen a claim of service connection for a left heel fracture.  

In June 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The issues of service connection for depression, to include as secondary to bilateral knee osteoarthritis and entitlement to a total disability rating based on individual unemployment have been raised by the record in the Veteran's June 2016 video conference testimony and on November 2011 VA examination, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. An unappealed April 2010 rating decision denied service connection for a left heel fracture, finding no current disability.  Evidence received since that rating decision suggests that the Veteran has a current left heel disability; relates to an unestablished fact necessary to substantiate the claim, and raises the possibility of substantiating the claim.

2. The Veteran has been diagnosed with traumatic arthritis in his left heel, which is related to an in-service stress fracture of his left heel.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a left heel disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. On de novo review, service connection for a left heel disability is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of continuity of symptoms under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptoms may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b). 

The Veteran's service treatment record (STRs) show in April 1969 he was diagnosed with a stress fracture of his left calcaneus (heel).  A July 1969 follow up treatment note noted evidence of healing upon imaging without displacement.  On December 1970 service separation examination, the Veteran's feet were evaluated as normal.  

On April 2010 VA examination, the Veteran indicated he had pain and swelling in his heel and ankle from prolonged standing, and that he has had pain in his left heel and ankle since his military service.  The examiner considered the Veteran's left ankle and heel to be one condition, and opined it was less likely than not related to the left calcaneal fracture in service because the Veteran did not seek medical care for his ankle until 2003, at least 30 years following service, and there was no current evidence the Veteran had arthritis in his left ankle.  

An unappealed April 2010 rating decision denied the Veteran's initial claim of service connection for a left heel fracture, finding, in essence, that the Veteran did not have a current left heel disability because the April 2010 VA examination did not find evidence of tenderness, erythema, or calluses over his left calcaneus.  

In September 2011, the Veteran sought to reopen the claim of service connection for a left heel fracture.  In October 2011, a VA podiatrist diagnosed the Veteran with traumatic arthritis of the foot/ankle and fasciitis.  

The December 2011 rating decision on appeal continued the denial of service connection for a left heel fracture.

In the June 2016 video conference hearing, the Veteran testified that he fractured his left heel during basic training, which has caused the Veteran pain and discomfort since.  

New and Material Evidence to Reopen

An April 2010 rating decision denied the Veteran service connection for a left heel fracture essentially on the basis that the Veteran did not have a current disability.  He was furnished notice of that determination and of his appellate rights, and the April 2010 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

Evidence received since the April 2010 rating decision includes a diagnosis of traumatic arthritis of the foot/ankle and fasciitis. 

Because service connection for a left heel fracture was previously denied on the basis that the Veteran did not have a current diagnosis of a left heel disability, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran has a diagnosis of a left heel disability.  The aforementioned evidence indicates that he was diagnosed with traumatic arthritis of the foot/ankle and fasciitis by a VA podiatrist in October 2011.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claims of service connection for a left heel fracture, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for a left heel fracture may be reopened.  38 U.S.C.A. § 5108.

De Novo Review

The analysis proceeds to de novo review of the Veteran's claim.  The Veteran has not alleged, and the record does not reflect a diagnosis (or symptoms) of arthritis of the left heel in service or within the presumptive period following service; thus, presumptive service connection does not apply.  

However, the Veteran may still establish service connection for arthritis of his left heel on the basis of continuity of symptoms.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  

In this case, there is credible evidence of continuity of symptoms.  As the Veteran's STRs demonstrate, he sustained a stress fracture of his left calcaneus while in service.  Traumatic arthritis of the left heel/foot was diagnosed in October 2011.  The Veteran also testified at the June 2016 video conference hearing that he has suffered pain and discomfort in his left heel since leaving service.  The Veteran is competent to report experiencing left heel pain since service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Because symptoms, not treatment, are the basis for establishing continuity of symptoms, the claim has been established on this basis.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  

All of the requirements for substantiating claim of service connection are met:  There is evidence of a current diagnosis of a left heel disability (traumatic arthritis); the Veteran sustained an injury to his left heel in service; and there is competent and credible evidence that the Veteran has suffered heel pain since service.  Accordingly, service connection for a left heel disability is warranted.

Effective Date

Generally, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, when a claim is denied, becomes final, and is later granted after being reopened, then the effective date for the award of compensation is the date the Veteran requested that the claim be reopened.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  Therefore, in this case, the effective date for the award of compensation can be no earlier than September 22, 2011, because that is the date the Veteran filed his request to reopen the claim.


ORDER

The appeal to reopen a claim of service connection for a left heel disability is granted.

Service connection for a left heel disability is granted on de novo review, effective September 22, 2011.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


